ORDER

PER CURIAM.
Appellant, Walter Raymer Albers, appeals the judgment of St. Louis County Circuit Court denying his motion to modify the decree dissolving his marriage to respondent, Naomi Lee Albers, with respect to maintenance. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no *239error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).